Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 12-20 in the reply filed on 15 June 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegener (DE 10040978).
Regarding claim 12, Wegener teaches a method of assembling a stack of laminated cores comprising: 
a) providing similar parts (sheets) 12 each having a thickness intermediate an upper surface and a lower surface; a portion defining an outer perimeter about the upper surface (not numbered; Figs.8-10); 
b) stacking the parts 12, and during the stacking process, 
c) welding first and second parts 12 of the plurality of parts with energy of a first laser pin (spot) weld (from axial laser welding head 22b’) extending completely through the thickness of the first part and at least contacting an upper surface of a second part (i.e., the weld penetrates completely through a first part 12 so as to contact surface of second part, as seen in Fig.11 with respect to a radial weld), with the first laser pin weld located internal to the upper surface of the second part joining the first part to the second part (i.e., metal sheets 12 are welded to one another at points illustrated in Fig.9, the sheets welded by means of a laser beam striking in the axial direction and penetrating completely through the first sheet; Fig.11 shows this with respect to welding in the radial direction using welder 22b but the same applies to welding in the axial direction using welder 22b’). 

    PNG
    media_image1.png
    737
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    354
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    706
    432
    media_image3.png
    Greyscale


Regarding claim 13, the diameter of the laser pin weld decreases as the first laser pin weld proceeds downwardly through the first laser pin weld (Fig.11 shows the decreasing diameter of the weld as it proceeds through the first sheet 12). 
Regarding claim 14, the step of welding is performed at a die stamping machine (notching machine/punch/stamp) 16/41 providing the parts 12 as planar parts (i.e., the combined cutting and welding machine 1 is used to produce the entire contour of the individual sheets using one or more shearing tools, such as punches, slot punches, hole punches or the like; ¶[0005]; Figs.1-2).
Regarding claim 16, wherein the step of welding is performed automatedly at a stacking station (stacker) 45 under the direction of a processor (not shown, “the machine described so far works under the control of a central control device”; ¶[0037]). 
Regarding claim 17, the step of welding further comprises the step of providing a processor (not shown, “the machine described so far works under the control of a central control device”; ¶[0037]), and said processor controls at least one of placement and energy of the first laser pin weld (i.e., processor controls laser light beam from a laser 26 provided with one or more mode stops or other means for influencing the power or for influencing the beam quality; ¶[0025]; also, processor rotates turntable, which controls placement of weld; ¶[0043]; Fig.2).
Regarding claim 18, providing a stacking station (stacker) 45 and further comprising the step of holding the first and second parts 12 with an alignment device (turntable) 54 while welding the first part to the second part 12 (Fig.2).  
Regarding claim 19, further comprising a third part 12 (i.e., stacked sheets 12), and further comprising the step of providing a second laser pin weld through the second part to at least contact the upper surface of the third part (Fig.11 shows multiple welds through multiple layers of parts 12).  
Regarding claim 20, the parts 12 are stacked as removed from a blank and carry strip (silicon metal sheet) 3 at a stacking station (stacker) 45 (i.e., sheet 3 fed into processing unit 11 used to cut out individual metal sheets 12 from which laminated core 12 is then stacked; ¶[0023]; Figs.2-3).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, in particular Wegener, does not further teach “the step of welding is performed with a laser passing through an opening in a punch to pass through the first part, and the punch punches the first part out of a strip of material” (claim 15).

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832